Action to recover damages for .personal injuries suffered by plaintiff while a passenger on a trolley car owned and operated by the defendant. Plaintiff had a verdict, which the trial court set aside and, on reserved motions, dismissed the complaint because of the failure of plaintiff to serve a timely notice of intention to sue, or to establish that his delay in the service thereof was excusable.. Judgment for the defendant unanimously affirmed, with costs. No opinion.u Present — Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ. [See past, p. 867.J